DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 8 and 15, canceled claims 4, 11 and 18 and added claims 21-23 in the amendment received on 2/16/2021.

The claims 1-3, 5-10, 12-17 and 19-23 are pending.


Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, 


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-17 and 19-23 filed on 2/16/2021 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (U.S. Publication No. 2013/0339298 A1) in view of Borzycki et al (U.S. Publication No. 2014/0123265 A1).
(i.e., For instance, during a restore operation, the secondary storage subsystem (also sometimes referred to herein as "secondary storage") can send a set of signatures to primary storage for a data set that is to be restored to a client machine, ¶ 14.  Primary storage can include one or more signature generation components configured to generate the data block signatures stored in the client-side signature repository. In some cases, each client maintains its own signature generation module. For instance, each client-specific signature generator can snoop or otherwise monitor data operations on the corresponding client, and generate and send the signatures (and corresponding metadata) to the client-side signature repository for storage, ¶ 15). 
Muller also discloses receiving, at the first log, a second request for the same collaborative operation, the second request requested by a second device in the distributed system (i.e., The client-side signature repository can also be used to perform storage operations in a collaborative fashion such that data from multiple clients is sourced for storage operations that don't necessarily involve those clients. For instance, during a collaborative copy operation (e.g., a backup operation), in which the client-side signature repository is used during a secondary copy operation associated with a target client, the client-side signature repository can identify which of the multiple clients contain a copy of a particular data block in the copy data set [receiving, at the first log, a second request for the same collaborative operation, the second request requested by a second device in the distributed system]. A sourcing policy can include criteria for determining which of the identified clients to source data blocks from. Based on the desired sourcing policy, the data block to be used in a storage operation can be retrieved from any one of the clients storing the copy of the subject data block, including the target client, or any other client. Moreover, during a collaborative restore operation from secondary storage to a target client, the client-side signature repository can be used to identify non-target clients that include data blocks in the restore data set, and to source the data blocks from those clients during the restore. Among other benefits, collaborative sourcing can be used to reduce the amount of relatively high latency traffic between primary and secondary storage and to distribute storage operation processing across the client machines in a desired fashion. Collaborative sourcing can also reduce the down time of the target client, or otherwise distribute processing load for deduplication operations, ¶ 16.  See secondary storage devices 106 in figure 11I for second device that can issue second request for the same collaborative operation). 
Muller may not explicitly disclose publishing a command to a second log of the first device, the command specifying the collaborative operation, the first device and the second device as participants of the collaborative operation, a first set of operations to be performed by the first device as part of the collaborative operations.
However, Borzycki discloses publishing a command to a second log of the first device, the command specifying the collaborative operation, the first device and the second device as participants of the collaborative operation, a first set of operations to be performed by the first device as part of the collaborative operations (i.e., A first aspect described herein provides a method for coordinating a computing activity across applications and devices having multiple operation modes in an orchestration framework for connected devices. Computing devices may be interconnected through an orchestration framework that coordinates operation of a computing activity across multiple computing devices of the plurality of computing devices [the first device and the second device as participants of the collaborative operation]. A computing activity may be initiated at one computing device, and a request may be received from the computing device to perform at least a portion of the computing activity at another computing devices [publishing a command to a second log of the first device, the command specifying the collaborative operation]. Whether to instruct the other computing device to perform at least a portion of the computing activity may be determined based, at least in part, on the operation modes of the computing devices [a first set of operations to be performed by the first device as part of the collaborative operations]. The operation modes may include a managed operation mode and an unmanaged operation mode. The other computing device may be instructed via the orchestration framework to perform at least a portion of the computing device when the operation modes are the same, ¶ 9) in order to provide for the coordinating of computing activities across applications and devices having multiple operation modes in an orchestration framework for connected devices (¶ 9).
Borzycki also discloses a second set of operations to be performed by the second device as part of the collaborative operation; and performing the first set of operations as part of the collaborative operation (i.e., The apparatus may also determine whether to instruct the computing device to perform at least a portion of the computing activity based, at least in part, on the operation modes of the computing devices. The operations modes may include a managed operation mode and an unmanaged operation mode. The apparatus may instruct the computing device, via the orchestration framework, to perform at least a portion of the computing activity when the operation modes are the same [a second set of operations to be performed by the second device as part of the collaborative operation; and performing the first set of operations as part of the collaborative operation], ¶ 10.  As noted above, the application store may automatically provide applications to the interconnected computing devices in order to coordinate operation of a computing activity across the computing devices. When a computing device (an originating computing device) submits a request to perform at least a portion of a computing activity at another computing device (a destination computing device), the orchestration framework may determine whether the destination computing device includes an application that is capable of performing the computing activity. If the destination computing device does not include an application that is capable of performing the computing activity, then the application store may identify an application available from the application store that is capable of performing the computing activity and initiate download of the application to the destination computing device. The destination computing device may thus utilize the received application to perform at least a portion of the computing activity [a second set of operations to be performed by the second device as part of the collaborative operation; and performing the first set of operations as part of the collaborative operation], ¶ 623). 
Borzycki further discloses wherein: the first set of operations includes reading a first portion of a file from a shared storage, and the second set of operations includes reading a second remaining portion of the file from the shared storage (i.e., FIG. 13 is a flowchart 1300 of example method steps for launching a shared file at a destination device. The cloud service may receive notification of a shared file (block 1302) as discussed above. The cloud service may then determine whether the destination device is capable of opening the shared file (block 1304). If the destination device is capable of opening the shared file (block 1306:Y), the device then downloads the file from the cloud storage service, and then the device may launch the appropriate application to open the shared file, e.g., automatically or in response to receipt of input accepting the shared file as discussed above [wherein: the first set of operations includes reading a first portion of a file from a shared storage, and the second set of operations includes reading a second remaining portion of the file from the shared storage], ¶ 260.  Another approach to this problem is to save the files that one wishes to share into shared storage on those mobile platforms that support this concept. Once information is placed into shared storage, containment of the information is lost since any application on mobile device can read it [wherein: the first set of operations includes reading a first portion of a file from a shared storage, and the second set of operations includes reading a second remaining portion of the file from the shared storage], ¶ 376.  As the application begins to utilize the file system APIs, the file system API interception layer looks for file accesses that intersect the writable portions of the app sandbox or shared storage. Such files are flagged and tracked by the file system interception layer such that all subsequent file I/O is passed through encryption/decryption before being placed into the real file container that holds the data [wherein: the first set of operations includes reading a first portion of a file from a shared storage, and the second set of operations includes reading a second remaining portion of the file from the shared storage], ¶ 389).
Therefore, based on Muller in view of Borzycki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Borzycki to the system of Muller in order to provide for the coordinating of computing activities across applications and devices having multiple operation modes in an orchestration framework for connected devices.

With respect to claim 2, Muller discloses wherein the program further comprises sets of instructions for receiving, at the first log, a third request for the same collaborative operation, the third request requested by a third device in the distributed system, wherein the command further specifies the third device as a participant of the collaborative operation and a third set of operations to be performed by the third device as part of the collaborative operations (i.e., see multiple devices in figure 1I). 

With respect to claim 3, Muller discloses wherein the collaborative operation is a collaborative file loading operation (i.e., FIG. 4 is a state diagram illustrative of the interaction between the various components of an exemplary storage system with respect to an exemplary collaborative copy operation, ¶ 35.  Also see ¶ 41). 

With respect to claim 5, Muller discloses wherein the first set of operations further includes transmitting the first portion of the file to the second device in the distributed (i.e., See the communication that occurs between the primary and secondary devices 114 in figure 1A and 1C). 

With respect to claim 6, Muller discloses wherein the collaborative operation is a collaborative data recovery operation (i.e., Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster); allowing point-in-time recovery, ¶ 123). 

With respect to claim 7, Muller may not explicitly disclose wherein the first log and the second log synchronized with a respective first log and respective second log of the second device.
However, Borzycki discloses wherein the first log and the second log synchronized with a respective first log and respective second log of the second device (i.e., One can overcome the issue highlighted above if users are trained to always send their modified documents back to a common sync agent application which might also be charged with syncing documents to/from cloud based storage, ¶ 375.  There are certainly other possible designs for implementing shared vaults. For example, one can use shared storage coupled with inter-process synchronization mechanisms to coordinate access [wherein the first log and the second log synchronized with a respective first log and respective second log of the second device], ¶ 395.  Systems and methods for managing data vaults at computing devices and the content stored in those data vaults are described in conjunction with systems and methods for cross-device coordination. It will thus be appreciated aspects of data vault and content management may also be applied where computing devices are interconnected via an orchestration framework through a cloud service or in a peer-to-peer fashion. The orchestration framework may coordinate operation of a computing activity across the interconnected computing devices such that the computing devices each perform at least a portion of a computing activity. In particular, aspects of data vault management may be applied when transferring content from a first computing device (the originating computing device) to a second computing device (the destination computing device). Additionally, aspects of content management may be applied to selectively wipe content that has been transferred between devices. In this way, an enterprise may control sensitive content shared between coordinated devices, ¶ 584) in order to provide for the coordinating of computing activities across applications and devices having multiple operation modes in an orchestration framework for connected devices (¶ 9).
Therefore, based on Muller in view of Borzycki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Borzycki to the system of Muller in order to provide for the coordinating of computing activities across applications and devices having multiple operation modes in an orchestration framework for connected devices.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.



With respect to claim 10, the limitations of claim 8 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 8 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 8 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 8 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 8 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 8 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 8 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 8 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 21, Muller may not explicitly disclose wherein: the first log and the second log are synchronized with a respective first log and respective second log of the second device, and the second device performs the second set of operations as part of the collaborative operation.
However, Borzycki discloses wherein: the first log and the second log are synchronized with a respective first log and respective second log of the second device, and the second device performs the second set of operations as part of the collaborative operation (i.e., One can overcome the issue highlighted above if users are trained to always send their modified documents back to a common sync agent application which might also be charged with syncing documents to/from cloud based storage, ¶ 375.  There are certainly other possible designs for implementing shared vaults. For example, one can use shared storage coupled with inter-process synchronization mechanisms to coordinate access [wherein: the first log and the second log are synchronized with a respective first log and respective second log of the second device, and the second device performs the second set of operations as part of the collaborative operation], ¶ 395.  Systems and methods for managing data vaults at computing devices and the content stored in those data vaults are described in conjunction with systems and methods for cross-device coordination. It will thus be appreciated aspects of data vault and content management may also be applied where computing devices are interconnected via an orchestration framework through a cloud service or in a peer-to-peer fashion [wherein: the first log and the second log are synchronized with a respective first log and respective second log of the second device, and the second device performs the second set of operations as part of the collaborative operation]. The orchestration framework may coordinate operation of a computing activity across the interconnected computing devices such that the computing devices each perform at least a portion of a computing activity. In particular, aspects of data vault management may be applied when transferring content from a first computing device (the originating computing device) to a second computing device (the destination computing device). Additionally, aspects of content management may be applied to selectively wipe content that has been transferred between devices. In this way, an enterprise may control sensitive content shared between coordinated devices, ¶ 584) in order to provide for the coordinating of computing activities across applications and devices having multiple operation modes in an orchestration framework for connected devices (¶ 9).
Therefore, based on Muller in view of Borzycki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Borzycki to the system of Muller in order to provide for the coordinating of computing activities across applications and devices having multiple operation modes in an orchestration framework for connected devices.

With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

With respect to claim 23, the limitations of claim 23 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/J.M.M./
Patent Examiner
Art Unit 2447	
6/15/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447